Exhibit 10.1

 

 

April 3, 2012

 

Timothy Laverick
[Address]

 

Subject: Employment Agreement

 

Dear Tim,

 

This agreement (the “Agreement”) is made and entered into effective as of the
date hereof, by and between ANADIGICS, Inc., a Delaware corporation (the
“Corporation”) and Timothy Laverick, an executive employee of the Corporation.

In order for the Corporation to attract and retain as executives and officers
the most capable persons available, the Corporation and you do hereby agree as
follows:

 

1.     The term of your employment under this Agreement shall commence on April
3, 2012 and terminate on December 31, 2013 (the “Stated Termination Date”).
Employment with the Corporation is at-will and may be terminated at any time
with or without cause or notice by you or the Corporation. This Agreement shall
automatically be extended on an annual basis on the Stated Termination Date and
on each anniversary of the Stated Termination Date (“Anniversary Termination
Date”) provided that neither you nor the Corporation notified the other party in
writing prior to the September 30 preceding the Stated Termination Date, or
subsequent Anniversary Termination Date, that such party elects not to extend
the Agreement. No person is authorized to provide any employee with an
employment contract or special arrangement concerning terms or conditions of
employment unless the contract or arrangement is in writing and signed by the
Chief Executive Officer of the Corporation.

 

2.     In addition to the provisions set forth in this document, your employment
will be governed by the policies and procedures outlined in the Employee
Handbook, as amended from time to time.

 

3.     (a) In the event of a “Change in Control” (as defined in Annex A hereto)
which results, within twelve months following the Change in Control, in either
the involuntary termination without Cause of your employment with the
Corporation or your voluntary resignation from the Corporation due to a material
reduction in responsibilities and duties associated with your position, or a
material reduction in your base salary plus target bonus opportunity without
your prior express written consent, the Corporation agrees that following such
termination you shall receive; subject to the notice requirement and the
Corporation’s cure right set forth below: (i) an amount equal to (x) twelve
months of base salary and payment of the annual bonus at 100% of target (payable
in equal bi-weekly installments); and (y) payment of the semi-annual bonus for
the period during which termination occurs (at 100% of target) prorated for the
number of complete months worked in that period (paid at the Corporation’s
regular scheduled semi-annual bonus payment dates); provided that no such
payments under this clause (i) shall be made prior to the 60th day following the
date of termination under this Agreement; (ii) subject to your timely election
of continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Corporation will pay the COBRA
continuation coverage premiums for you and your covered dependents as in effect
at your termination until the first to occur of one year from the date of
termination of employment under this Agreement or the commencement of employment
at another employer offering medical and dental benefits; (iii) executive
outplacement services for up to six months; and (iv) immediate vesting of all
stock options, shares of restricted stock, and restricted stock units previously
or hereafter granted under any stock or stock option plan of the Corporation, to
the extent such stock options, shares of restricted stock, or restricted stock
units have been earned (if performance based) and not vested as of such date;
any such options shall continue to be exercisable for twelve (12) months
following the date of termination of employment under this Section 3 (a), but
not beyond the original term of such options.

 

It shall be a condition precedent to your right to voluntarily terminate your
employment pursuant to this Section 3(a) that you shall first have given the
Corporation written notice that an event or condition set forth herein has
occurred within ninety (90) days after such occurrence, and any failure to give
such written notice within such period will result in a waiver by you of your
right to terminate as a result of such event or condition. If a period of thirty
(30) days from the giving of such written notice elapses without the Corporation
having effectively cured or remedied such event or condition during such 30-day
period, you will have the right to voluntarily resign from the Corporation,
provided that the termination of your employment due to such event or condition
must occur not later than six months following the event giving rise to your
right to voluntarily terminate your employment and receive severance benefits.

 

 
-21-

--------------------------------------------------------------------------------

 

 

(b)     In the event your employment with the Corporation is terminated without
“Cause” (as defined in paragraph (f) below) at any time by the Corporation prior
to the Stated or Anniversary Termination Date, absent the occurrence of a Change
in Control or more than twelve months following a Change in Control, the
Corporation agrees that following such termination, you shall receive: (i) an
amount equal to (x) twelve months of base salary (payable in equal bi-weekly
installments); and (y) payment of the semi-annual bonus for the period during
which termination occurs (at 100% of target) prorated for the number of complete
months worked in that period (paid at the Corporation’s regular scheduled
semi-annual bonus payment date); provided that no such payments under this
clause (i) shall be made prior to the 60th day following the date of termination
under this Agreement; (ii) subject to your timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Corporation will pay the COBRA continuation coverage
premiums for you and your covered dependents as in effect at your termination
until the first to occur of one year from the date of termination of employment
under this Agreement or the commencement of employment at another employer
offering medical and dental benefits; (iii) executive outplacement services for
up to six months; and (iv) the continued vesting of all stock options,
restricted stock and restricted stock units previously granted to you which have
not vested as of such date but would have vested within twelve (12) months of
such date, on the original scheduled vesting dates, to the extent such stock
options, shares of restricted stock, or restricted stock units have been earned
(if performance based) and not vested as of such date; any such options shall
continue to be exercisable for ninety (90) days following the vesting of such
options, but not beyond the original term of such options.

 

(c)     In the event you resign, other than under circumstances set forth in
Section 3(a) above, or the Corporation terminates your employment hereunder for
Cause (as defined in paragraph 3(f) below), you shall be entitled to
(i) reimbursement for all out-of-pocket expenses that are reimbursable pursuant
to the Corporation’s policies and that are incurred, but not yet paid as of the
date of termination; and (ii) any base salary earned but not yet paid as of the
date of termination to be paid in accordance with the Corporation’s regular
payroll practice (as in effect at the time of termination). All stock options,
restricted stock, or restricted stock units held by you that have not yet vested
as of the date of such resignation or termination shall be cancelled. You may
exercise your vested stock options within 90 days of the date of resignation or
termination, but not beyond the original terms of such options.

 

(d)     In the event of your death or a termination of your employment by the
Corporation due to Disability (as defined in paragraph (f) below), you, your
estate, or your legal representative, as the case may be, shall be entitled to
(i) reimbursement for all out-of-pocket expenses that are reimbursable pursuant
to the Corporation’s policies and that are incurred, but not yet paid as of the
date of death or termination; (ii) any base salary earned but not yet paid as of
the date of death or termination to be paid in accordance with the Corporation’s
regular payroll practice (as in effect at the time of death or termination);
(iii) any annual bonus for the year prior to the year of death or termination
awarded and earned in accordance with the Corporation’s annual bonus program but
not yet paid, to be paid at the time such annual bonus would otherwise be due
pursuant to the Corporation’s policies; and (iv) any short- or long-term
disability or death benefits provided under the Corporation’s plans. All stock
options, restricted stock, or restricted stock units held by you that have not
yet vested as of the date of such death or termination shall be treated pursuant
to the terms of the respective grant agreements. You or your estate may exercise
your vested stock options within 90 days of the date of such death or
termination, but not beyond the original terms of such options.

 

(e)     In the event your employment with the Corporation is terminated on the
Stated Termination Date or any Anniversary Termination Date as a result of
notification pursuant to Section 1 hereof from the Corporation, you shall be
entitled to (i) twelve (12) months base salary (payable in equal bi-weekly
installments), (ii) the annual short-term bonus for the calendar year in which
the Agreement expires, to the extent earned and not yet paid, and (iii) the
continued vesting of all stock options, restricted stock and restricted stock
units previously granted to you which have not vested as of such date but would
have vested within twelve (12) months of such date, on the original scheduled
vesting dates, to the extent such stock options, shares of restricted stock, or
restricted stock units have been earned (if performance based) and not vested as
of such date; any such options shall continue to be exercisable for ninety (90)
days following the vesting of such options, but not beyond the original term of
such options; provided that no payments under clauses (i) and (ii) shall be made
prior to the 60th day following the date of termination under this Agreement.

 

 
-22-

--------------------------------------------------------------------------------

 

 

(f)     For purposes of this Section 3:

 

“Cause” shall mean a determination by the Corporation that you have (i) been
convicted of, or pled nolo contendere, to a criminal act for which the
punishment under applicable law may be imprisonment; (ii) engaged in a failure
or refusal to perform your obligations as an employee of the Corporation and
such failure or refusal has continued during the 30 day period following your
receipt of written notice from the Corporation of such failure or refusal; (iii)
committed any act or omission constituting misconduct or gross negligence in the
performance of your duties with the Corporation; (iv) committed any act of
misappropriation or attempted misappropriation of funds, property or corporate
opportunities of the Corporation; (v) materially breached any of your
obligations under this Agreement and failed to take corrective action, if such
breach is susceptible of correction, during the 30 day period following your
receipt of written notice from the Corporation of such breach; or (vi) violated
the Corporation’s Code of Conduct.

 

“Disability” shall mean your complete and permanent inability by reason of
medically determined physical or mental impairment (other than by reason of
death) to perform the duties hereunder, as determined by the Corporation’s
Compensation and Human Resources Committee upon such basis, including
independent medical reports and data as the Committee deems appropriate.

 

“Change in Control” is defined in Annex A hereto.

 

(g)     Payment of any compensation and benefits under Section 3 of this
Agreement is contingent upon your execution (and nonrevocation) of the ANADIGICS
standard Separation and Release Agreement between the Corporation and you which
shall be executed and delivered to the Corporation on or before the date that is
50 days following the date of termination of employment.

 

4.     (a) During your employment with the Corporation, you may not perform any
work for any company that competes with us in the manufacture and sales of RF
integrated circuits in the wireless, cable and broadband, or fiber optics
markets, whether directly or indirectly. This includes any business set up on
your own or by you with others. You must disclose any intention to engage in any
form of business activity outside your activities with the Corporation to the
Chief Executive Officer, which must be approved in writing prior to commencement
of those activities.

 

(b)     For a period of twelve (12) months after termination of your employment
with the Corporation, you agree not to hire, solicit to hire, or be involved in
the solicitation of any employees of the Corporation or any of its affiliates.

 

(c)     You further agree not to make any disparaging statements, or to give
media interviews of any nature, about the Corporation, its affiliates or their
current or former officers, directors and/or employees, or criticize their past
decisions, policies or practices, to anyone, including but not limited to the
Corporation’s customers, competitors, suppliers, employees, former employees or
the press or other media, unless placed under legal compulsion to do so by a
court or other governmental authority.

 

(d)     During and after your employment with the Corporation you are required
to protect the confidentiality of information you use or become party to. You
may not disclose confidential information to any unauthorized third party. This
includes but is not limited to information related to technology, intellectual
property, strategic business plans, transformation initiatives, suppliers, and
clients. Your dealings with suppliers and clients must always be managed in the
best interest of the Corporation. Any confidential information you are a party
to may only be used in the interest of the Corporation in the context of the
Corporation’s legitimate relationships with suppliers, clients and any
authorized third party. Such information must not be used for any other purpose,
including personal gain. In addition, you are reminded of the restrictions and
conditions of employment described in the Proprietary Information Agreement
signed by you and on file in the Human Resources Department. Any breach of
confidentiality will subject you to immediate termination.

 

(e)     Failure to comply with the provisions of this Section 4 shall subject
you to the immediate termination of any of your unexercised stock options.

 

5.     The following additional benefits are provided to you as part of this
Agreement:

 

(i)     A confidential annual physical exam through one of the Corporation’s
approved vendors. The physical exams are typically scheduled during your month
of birth each year, and are at no cost to you.

 

(ii)     Enrollment in the Executive Supplemental Healthcare Plan (currently
Boston Mutual). The Plan covers many medical and dental out of pocket expenses
that are not covered by our standard healthcare plans.

 

(iii)     In order to provide for financial peace of mind, an allowance of up to
$2,000 per year for financial planning.

 

(iv)     Indemnification protection for any lawsuit brought against the
Corporation as detailed in Article VII, Section 4 of the Corporation Bylaws.

 

 
-23-

--------------------------------------------------------------------------------

 

 

6. The terms and conditions of this Agreement are to be private and
confidential, and you agree not to disclose any of these terms and conditions to
any person except your spouse, your attorney or your tax advisor, unless
disclosure is necessary to carry out the terms of this Agreement, or to supply
information to any taxing authority, or is otherwise required by law.

 

7.     You agree that any dispute or claim with respect to any provision of this
Agreement or your employment must be presented to the Chief Executive Officer
within three (3) months of the occurrence.

 

8.     This Agreement shall be governed by, and construed in accordance with,
the laws of New Jersey, without reference to the principles of conflict of laws
thereof.

 

9.     The Corporation may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld therefrom pursuant to any applicable law or regulation.

 

10.     This Agreement represents the complete agreement between you and the
Corporation concerning the subject matter in this Agreement and supersedes all
prior agreements or understandings, written or oral. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

11.     Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
nonenforceability of any section shall not invalidate or render unenforceable
any other section contained in this Agreement.

 

12.    (a)     It is intended that this Agreement will comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and guidelines promulgated thereunder (collectively, “Section
409A”), to the extent the Agreement is subject thereto, and the Agreement shall
be interpreted on a basis consistent with such intent. If an amendment of the
Agreement is necessary in order for it to comply with Section 409A, the parties
hereto will negotiate in good faith to amend the Agreement in a manner that
preserves the original intent of the parties to the extent reasonably possible.
No action or failure to act pursuant to this Section 8 shall subject the
Corporation to any claim, liability, or expense, and the Corporation shall not
have any obligation to indemnify or otherwise protect you from the obligation to
pay any taxes, interest or penalties pursuant to Section 409A.

 

 

(b)     Notwithstanding any provision to the contrary in this Agreement, if you
are deemed on the date of your “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with the Corporation to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with
regard to any payment or benefit that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into
account any applicable exceptions to such requirement), such payment or benefit
shall be made or provided on the date that is the earlier of (i) the expiration
of the six (6)-month period measured from the date of your “separation from
service,” or (ii) the date of your death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 8 (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed you
in a lump sum and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein. Notwithstanding any provision of this Agreement to the
contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of
employment, references to your “termination of employment” (and corollary terms)
with the Corporation shall be construed to refer to your “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Corporation.

 

(c)     With respect to any reimbursement or in-kind benefit arrangements of the
Corporation and its subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Corporation. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.

 

 
-24-

--------------------------------------------------------------------------------

 

 

Signatures:

 

ANADIGICS, Inc.

 

 

By: /s/ Ronald Michels

 

Name: Ron Michels
Title: Chief Executive Officer

 

Date: ___________________________

 

 

 

 

Timothy Laverick
Vice President, Broadband

 

 

 

/s/ Timothy Laverick


 

 

Date: ___________________________

  

 
-25-

--------------------------------------------------------------------------------

 

 

ANNEX A

 

 

Change In Control

  

Change in Control. A Change in Control of the Corporation shall be deemed to
have occurred if (i) any “Person” as such term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(other than the Corporation, any trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation, or any corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing more
than 50% of the combined voting power of the Corporation’s then outstanding
securities, (ii) during any 12-month period (not including any period prior to
the execution of this Agreement), individuals who at the beginning of such
period constituted the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in subclauses (i), (iii) or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least 66-2/3% of the
members of the Board then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof, (iii) the Corporation’s stockholders approve a merger or consolidation
of the Corporation with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Corporation (or similar transaction) in
which no “person” (as defined above) acquires more than 50% of the combined
voting power of the Corporation’s then outstanding securities, or (iv) the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation of
all or substantially all of the Corporation’s assets.

 

 

 